Citation Nr: 18100387
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 11-02 934A
DATE:	April 11, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The issue of entitlement to an effective date prior to May 29, 2009, for the grant of service connection for allergic rhinitis is dismissed.
The issue of entitlement to service connection for headaches, to include as secondary to service-connected disabilities is denied.
FINDINGS OF FACT
1. On August 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of issue of entitlement to an effective date prior to May 29, 2009, for the grant of service connection for allergic rhinitis was requested.
2. The weight of the evidence of record is against a finding that the Veteran has a current headache disability that is distinct and separate from his service-connected allergic rhinitis.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the issue of entitlement to an effective date prior to May 29, 2009, for the grant of service connection for allergic rhinitis by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West Error! AutoText entry not defined.); 38 C.F.R. § 20.204 (Error! AutoText entry not defined.).
2. The criteria for entitlement to service connection for headaches, to include as secondary to service-connected disabilities, have not been satisfied.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from September 1996 to August 2002.
These matters are before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in relevant part, granted service connection for allergic rhinitis and denied entitlement to service connection for headaches.  The Veteran filed Notices of Disagreement as to these issues in March 2010.  Statements of the Case were issued in December 2010 and April 2012.  The Veteran filed timely Substantive Appeals in January 2011 and May 2012.  In conjunction with the Substantive Appeals, the Veteran requested a hearing before the Board.  In August 2015, the Veteran requested to withdraw her appeal for entitlement to an effective date prior to May 29, 2009, for the grant of service connection for allergic rhinitis, as well as withdraw her hearing requests. 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West Error! AutoText entry not defined.).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (Error! AutoText entry not defined.).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her claim of entitlement to an effective date prior to May 29, 2009, for the grant of service connection for allergic rhinitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.
The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities, has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (Error! AutoText entry not defined.).
 
1. Entitlement to service connection for headaches, to include as secondary to service-connected disabilities
The Veteran contends that she is entitled to service connection on a secondary basis for headaches caused by her allergic rhinitis.
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.
In an August 2009 VA sinus examination, the examiner noted that the Veteran suffered from recurrent sinusitis and allergic rhinitis in service that caused throbbing headaches on the top of her head.  The headaches were noted to be getting progressively worse.  With episodes of allergic rhinitis, the Veteran reported experiencing headaches and problems focusing her eyes.  No polyps were found on examination, and no blockages were noted in imaging studies.
The Veterans post-service medical records reflect ongoing complaints of headaches, alternatively described as tension headaches or as analogous to migraines.  In October 2011, the Veterans non-VA treatment records state that her allergic rhinitis caused nasal congestion and sinus headaches.  More recently, in April 2017, the Veterans treatment records report that her allergic rhinitis causes congestion and sinus headaches.  
The January 2010 rating decision granting service connection for allergic rhinitis based the decision on the presence of headaches associated with the Veterans allergic rhinitis, as well as excess nasal mucous and a deviated septum.  Under 38 C.F.R. § 4.97, the severity of allergic rhinitis is evaluated based on the presence of polyps, or the overall obstruction of the nasal passage.  The Veterans post-service medical records do not reflect polyps, a greater than 50 percent obstruction of the both nasal passages, or a complete obstruction of one nasal passage.  Accordingly, it must be concluded that the RO based its grant of service connection on other related symptomatology, including the Veterans headaches.
As the Veterans allergic rhinitis headaches have already been considered in the grant of service connection for allergic rhinitis, separate service connection for headaches is not warranted.  Indeed, pyramiding, the act of rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veterans service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veterans evaluation for allergic rhinitis already incorporates headaches caused by the condition, and thus a separate award of service connection would constitute impermissible pyramiding.
 
Given the above, the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a separate headache disability associated with allergic rhinitis must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.310.
 
 
Eric S. Leboff
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

